DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on June 14, 2022, claims 2 and 4-8 were amended, and claim 1 was cancelled. Claims 2-20 are currently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
     Claim 10: in line 2, after “630 nm”, insert --,--.
Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re Claim 3, the most relevant reference, US 6,097,456 to Wang et al. (Wang), fails to disclose or suggest a trans-reflective filter in which the first thickness and the third thickness are about 15 nm to about 30 nm; the second thickness is about 35 nm to about 90 nm; and the fourth thickness is about 30 nm to about 100 nm.
As shown in Table 1 (col. 7), Wang discloses the first thickness (Ag) is 23 nm/23nm/23nm, which meets the claimed range of about 15 nm to about 30 nm. However, the second thickness (MgF2) is 110 nm/150nm/185nm, the third thickness (Ag) is 40 nm/40nm/40nm and the fourth thickness (MgF,) is 110nm/150nm/185nm with respect to three color filters Blue, Green and Red.
Re Claims 4, 8 and 15, Wang fails to disclose or suggest a trans-reflective filter in which the first thickness, the second thickness, the third thickness, and the fourth thickness are controlled to transmit a first filtered light with a first range of wavelengths corresponding to a first peak wavelength of about 630 nm with a full width at half maximum of about 65 nm, a second peak wavelength of about 533 nm with a full width at half maximum of about 65 nm, or a third peak wavelength of about 434 nm with a full width at half maximum of about 65 nm.
As shown in Fig. 4B, Wang only discloses the first thickness, the second thickness, the third thickness, and the fourth thickness are controlled to transmit a first filtered light with a first range of wavelengths corresponding to a first peak wavelength of 640 nm (which is about 630 nm), a second peak wavelength of 540 nm (which is about 533 nm), or a third peak wavelength of 420 nm (which is about 434 nm), wherein the bandwidth of each transmission peak is about 100 nm (col. 7, lines 8-19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
June 22, 2022